UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): July 11, 2013 SUNNYSIDE BANCORP, INC. (Exact Name of Registrant as Specified in its Charter) Maryland 333-187317 46-3001280 (State or Other Jurisdiction of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 56 Main Street, Irvington, New York (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(914) 591-8000 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On July 11, 2013, Sunnyside Bancorp, Inc. (the “Company”) issued a press release announcing the results of the stock offering and of the member vote of Sunnyside Federal Savings and Loan Association of Irvington. The transaction is expected to close on July 15, 2013 and trading in the Company’s common stock is expected to begin on July 16, 2013 on the OTC Bulletin Board. The full text of the press release is attached as Exhibit 99.1 to this Form 8-K and is incorporated herein by reference. Item 9.01Financial Statements and Exhibits. (a) Financial Statements of Businesses Acquired.Not applicable. (b) Pro Forma Financial Information.Not applicable. (c) (d) Shell Company Transactions.Not applicable. Exhibits. Exhibit No.Description Press release dated July 11, 2013. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. Sunnyside Bancorp, Inc. DATE:July 11, 2013 By:/s/ Timothy D. Sullivan Timothy D. Sullivan President and Chief Executive Officer
